Case 1:04-cr-00385-LMB Document 474 Filed 05/18/20 Page 1 of 2 PageID# 2936




                      IN 111£ UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

   UNITED STATES OF AMERICA                        )
                                                   )
                 v.                                )
                                                   )         CRIMINAL NO. I :04-cr-385
   ALI AL-TIMIMI,                                  )
                                                   )
                 Defendant.                        )

                                          SEALING ORDER
         This matter having come before the Court on the Government's Motion to Seal pursuant
  to Local Criminal Rule 49(E) and for good cause shown, the Court finds:

         1.      The government seeks to file under-seal a declaration authored by Dr. Susan
  Conroy, and an associated attachment, which provide factual infonnation pertinent to the Court's
  resolution ofthe defendant's emergency motion for bail,filed at ECF No. 465.
         2.      Sealing these documents is necessauy to protect the defendant's private medical
  infonnation.
         3.      This Court has the inherent power to seal materials submitted to it. See Nixon v.
  Warner Commc 'n.r Inc., 435 U.S. 589,598 (1978) ("It is uncontested, however, that the right to
  inspect and copyjudicial records is not absolute. Every coun has supervisory power over its
  own records and files, and access has been denied where court files might have become a vehicle
  for improper purposes."); In re Sealed AjftdavU(s) to Search Warrants EiceCUled on February 14,
  1919, 600 P.2d 1256, 12S.7 (9th Cir. 1979) (recognizing that "the courts have Inherent power,as

  an incident of their constitutional function, to control papers filed with the courts within certain
  constitutional and other limitations"). "The trial court has supervisory power over its own
  records and may, in its discretion,seal documents if the public's right ofaccess is outweighed by
Case 1:04-cr-00385-LMB Document 474 Filed 05/18/20 Page 2 of 2 PageID# 2937
